DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-22, and 40 are pending and allowed herein per Applicant’s 12/07/2020 filing.  Claims 1, 2, 4, 5, 22, 40 were amended. Claims 3 and 23-39 were canceled
For clarity of the record, it is noted that claim 1 and 40 are marked as “original”; however the claims were clearly marked up as amended.  The Claims should have been marked as “amended”, see MPEP 714(II)(C).

Drawings
The drawings were received on 08/30/2018 were acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is to Mercuri et al (US Pub. 2012/0303614 A1), Ovick et al (US Pub 2016/0104096 A1), and Menrad et al (US Pub 2016/0104260 A1).  However none of these references individually or in combination would anticipate or render the claimed invention obvious. 
 Mercuri teaches a queries in received communication sent to the communication list is detected (220).  A knowledge base is searched (240) for automated response to provide to the detected query.  Identified responses discovered via the search are ranked (250) to prioritize the responses based on relevance.  The detected query is replied (260) with highest ranked responses.  Supplemental information related to the detected query specific to the user that submitted the query is received after detecting the query.
Ovick teaches a platform that allows makers of software applications to support plug-ins to enable third-party developers to create abilities, which extend an application, to support easily adding new-features and reduce size of the application.  The platform has a software module for automatically matching individuals to current temporary staffing assignment.  The software module provides an interface allowing an employer to immediately book the matched individual within the platform to generate an automatic and real-time notification to the individual within the platform.  
Menrad teaches a user-friendly, real-time, intelligent career development application and non-transitory interactive computing system or tool that assists the practitioner in managing career development and progression without bias and in complete confidence, and increases the pool of qualified candidates for career positions at levels of all skill.
The claims as amended the independent claims include elements such as “an automatically tracked expert skill database containing . . . expert’s individual proficiencies . . .  wherein the individual proficiencies are based in part on tracking each expert’s keystroke and cursor movement inputs into the one or more tools” and “processors to perform the following tasks: automatically track the tools used by a users” that cannot reasonably or practically be performed in the mind of a user; therefore as amended the claims are not found to recite a judicial exception.   The amended claims are found to be akin to claim 2 of example 37 in the Subject Matter Eligibility Examples: Abstract Ideas (2019-01-07) at p. 3-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hewitt et al (US Pub 2020/0034441 A1) teaches a user 101 generates the user input 106, the monitoring engine 210 may monitor the text being generated as the user input 106 (e.g., by keystroke monitoring).  The evaluation engine 212 may establish a topic skill level 204 as expert level. Further, based on the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623